                   Case 1:20-mc-00657-LY Document 4 Filed 06/23/20 Page 1 of 1

                                           United States District Court
                                            Western District of Texas
                                                     Austin
                                               Deficiency Notice


To:             Baehr, Kristina Scurry
From:           Court Operations Department, Western District of Texas
Date:           Tuesday, June 23, 2020
Re:             01:20-MC-00657-LY / Doc # 3 / Filed On: 06/23/2020 03:48 PM CST

Pursuant to the Administrative Policies and Procedures for Electronic Filing in
Civil and Criminal Cases, the following pleading has been filed. However, it is
deficient in the area(s) checked below. Please correct the deficiency(ies), as
noted below, and re-file document IMMEDIATELY. When re-filing document,
other than a motion, please ensure you add ‘corrected’ to the docket text. If
the document you are re-filing is a motion, select ‘corrected’ from the drop-
down list.

If an erroneous filing results in failure to meet a deadline, you will need
to seek relief, for any default, from the presiding judge.
(1) Other
   Remarks: The certificate of service is deficient in that it reflects electronic service of this document upon a pro se
party who is not a registered user of the CM//ECF system. Please DO NOT refile entire document. Please prepare IN
FULL PLEADING FORM and electronically submit an amended certificate of service using the "Certificate of Service"
CM/ECF event.
